 POSTAL WORKERS 281American Postal Workers Union, AFLŒCIO and Sarah Johnson. Case 7ŒCBŒ10581(P) April 30, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND BRAME On March 24, 1998, Administrative Law Judge Rich-ard A. Scully issued the attached decision.  The General Counsel filed exceptions and a supporting brief, and the Respondent filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order. From October 1993 until December 1994,1 the Em-ployer assigned employee Sarah Johnson overtime.  This became the subject of a dispute between motor vehicle service employees and clerks like Johnson.  The Respon-dent represents both groups of employees, and it success-fully maintained in a grievance proceeding concerning Johnson™s disputed overtime that the work belonged to the motor vehicle service employees.  As a result, John-son ceased working overtime, but Leila Ransom, another clerk, continued to do so.  Johnson decided to file a grievance about this alleged disparity and on December 8 telephoned Michael Foster, the Respondent™s motor ve-hicle service director, and inquired who would file the grievance for her.2  Johnson did not discuss the specifics of her grievance.  Foster told Johnson that a steward could handle the grievance for her.3  On December 13, Johnson asked Steward Gene Szot about filing a grievance for her, and he asked her whether she was a member of the Union.  Johnson asked what that had to do with it, and Szot replied that he was re-quired to ask everyone that question.  Johnson explained her grievance, and Szot said that he would have to check with Foster.  On December 15, Johnson asked Szot about her grievance.  Szot suggested that Johnson talk to Stew-ard Charles Morson because he had filed the grievance over her previously disputed overtime, and the new grievance might be a breach of ethics or a conflict of interest.                                                                                                                        1 All dates are in 1994 unless otherwise indicated. 2 Johnson resigned her membership in the Respondent in 1988 and has paid neither dues nor service fees to the Respondent since then. 3 Johnson testified that Foster called her back shortly thereafter and said that ﬁhis loyalties were to the dues-paying membersﬂ of the motor service vehicle craft.  Foster denied that he made this statement and testified that he told Johnson that ﬁmy loyalties ran to the Motor Vehi-cle Service . . . craft employees.ﬂ  The judge specifically found no basis for crediting Johnson over Foster and therefore concluded that the evidence failed to establish that Foster implied that nonmembers would not be taken care of by the Respondent. On December 16, Johnson asked Morson whether he would file a grievance for her.  Morson, as had Szot, asked Johnson whether she was a member of the Union.  Johnson asked what that had to do with anything, and Morson replied that he was required to ask.4  Johnson told Morson that she was not a member of the Union.  Morson told Johnson he would handle her grievance, would talk to Foster about it, and would have a step-one meeting with either Supervisor Jenkins or Acting Super-visor Willie Light.  Later that day, Morson again told Johnson that her grievance was going to be handled.  On December 23, Johnson asked Morson about her griev-ance.  Morson said he had had an unsuccessful step-one meeting with Jenkins but the grievance would go to step two where Foster would handle it.  Johnson asked Morson for a copy of her grievance, but she never re-ceived one.  Later that day, Johnson asked Jenkins and Light about her grievance.  Jenkins said Morson had not filed a grievance with him and there had been no step-one meeting.  Light said Morson had mentioned writing a grievance for her but there had not been a step one meet-ing.  In early January, Johnson asked Szot about her grievance a couple of times but he indicated that he had heard nothing about it.5  The judge found that Morson had not had a step-one meeting, and indeed had not even filed a grievance. The judge dismissed the complaint in its entirety.  First, the judge noted that the Respondent™s stewards customarily asked employees seeking assistance about their union membership, and that both Szot and Morson did no more than this.  The judge also noted that Szot and Morson neither pursued the issue with Johnson nor told her that they would not represent her.  The judge emphasized that Morson told Johnson that he would file her grievance.  Accordingly, under all these circum-stances, the judge found no coercion in Szot and Morson™s interrogating Johnson about her union mem-bership at the same time they discussed her grievance with her.  Second, the judge noted that there was no evi-dence showing that Johnson acted to her detriment, was prejudiced, or suffered any loss as a result of Morson™s December 23 misrepresentations about her grievance.  The judge also noted that Johnson™s conversations with Supervisors Light and Jenkins within a few hours of Morson™s misrepresentation placed Johnson on notice that the Union had not taken her grievance to step one.  Again, under all these circumstances, the judge found  4 The judge credited the testimony of the Respondent™s president, Roger Holbrook, that the Respondent™s stewards were required to in-quire about union membership when employees asked them for assis-tance.  The judge noted Holbrook™s explanation that this clarified the employee bargaining unit and representative (there were multiple un-ions), and the receipt of noncontractual services for union members. 5 There is no allegation that the Respondent™s refusal or failure to process the grievance for Johnson constitutes a violation of the Act.  The Respondent never told Johnson that her grievance had no merit or that it had not been filed. 328 NLRB No. 37  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 282that the Respondent did not violate its duty of fair repre-
sentation in Morson™s erroneously informing Johnson 
that her grievance had been filed and was being proc-
essed. Contrary to the judge, we 
find that under the circum-
stances of this case the Respondent, through Szot and 
Morson, violated Section 8(b)(1)(A) by interrogating 

Johnson regarding her union membership.  As the judge 
noted, such an inquiry should be examined ﬁin context in 
order to determine if under all the circumstances it would 
have a tendency to restrain and coerce employees within 
the meaning of Section 8(
b)(1)(A) of the Act.ﬂ  
Letter Carriers Local 233 (Postal Service), 
311 NLRB 641, 545 
(1993).  Here, Johnson was completely dependent upon 
the Respondent for the protection of her right to file a 
grievance.  Yet, not once but twice, the Respondent 
greeted Johnson™s request for assistance in filing her 
grievance with an immediate inquiry into her member-
ship in the Respondent.  Moreover, when Johnson ques-
tioned Szot and Morson why they were asking, they of-
fered no legitimate explanation but simply responded 
that they were ﬁrequiredﬂ to
 ask.  Such responses could 
only suggest that the Respondent™s future handling of 

Johnson™s grievance may be affected by her lack of 
membership in the Respondent.  
Contrary to the judge, we further find that the Respon-
dent violated Section 8(b)(1)(A) based on Morson™s 
statements to Johnson concerning the status of her griev-
ance.  A union™s duty of fair representation includes the 
duty to neither willfully misinform employees about their 

grievances nor to willfully keep them uninformed.
6  It is 
undisputed that on December 23 Morson told Johnson 

that he had had an unsuccessf
ul step-one meeting with 
Supervisor Jenkins but that her grievance would go to 

step two, where Foster woul
d handle it.  Morson thereby 
indicated that her grievance had been filed.  It is also 
undisputed that these representations were not true.  
Thus, Morson chose to falsely lead Johnson to believe 
that the Respondent was actively pursuing her grievance.  
This conduct goes beyond mere negligence.  Morson 
willfully misinformed Johnson
 and his arbitrary, bad-
faith action violated the Respondent™s duty to represent 
Johnson fairly.
7  We find that under these circumstances, 
Morson violated Section 8(b)
(1)(A) of the Act by will-
fully misinforming Johnson about the status of her griev-

ance. CONCLUSIONS OF 
LAW 1.  United States Postal Service (USPS) is an employer 
engaged in commerce within the meaning of Section 2(6) 
and (7) of the Act. 
                                                          
                                                           
6 Union of Security Personnel of Hospitals (Church Charity Founda-
tion),
 267 NLRB 974, 980 (1983)
; Auto Workers Local 417 (Falcon 
Industries),
 245 NLRB 527, 534 (1980); 
Groves-Granite, 229 NLRB 
56, 63 (1977). 
7 Service Employees Local 3036 (Linden Maintenance Corp.),
 280 
NLRB 995 (1986). 
2. American Postal Wo
rkers Union, AFLŒCIO 
(APWU) is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  APWU has violated Section 8(b)(1)(A) of the Act 
by interrogating an employee regarding her union mem-

bership in manner that implies that her lack of member-
ship may affect the Union™s handling of her grievance; 
and by willfully misinforming an employee about the 
status of her grievance. 
4.  The foregoing unfair 
labor practices affect com-
merce within the meaning of the Act. 
ORDER The Respondent, American 
Postal Workers Union, 
AFLŒCIO (APWU), Detroit, Michigan, its officers, 
agents, and representatives, shall 
1.  Cease and desist from 
(a)  Interrogating employees regarding their union 
membership in a manner that implies that lack of mem-
bership may affect the Union™s handling of her griev-
ances and willfully misinforming employees about the 
status of their grievances. 
(b)  In any like or related manner restraining or coerc-
ing employees in the exercise 
of their rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action designed to 
effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at 
its offices and meeting halls c
opies of the attached notice 
marked ﬁAppendix.ﬂ
8  Copies of the notice, on forms 
provided by the Regional Director for Region 7, after 

being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices to its members and employees 
are customarily posted.  Reasonable steps shall be taken 

by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material. 
(b)  Furnish signed copies of the notice to the Regional 
Director of Region 7 for posting by United States Postal 

Service (USPS), if willing, at
 all locations where notices 
to employees are customarily posted. 
(c)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
 8 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  POSTAL WORKERS 283APPENDIX  
NOTICE TO MEMBERS AND 
EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT interrogate employees regarding their un-
ion membership in a manner that implies that lack of 
membership may affect our handling of their grievances; 
and WE WILL NOT 
willfully misinform employees about 
the status of their grievances. 
WE WILL NOT in any like or related manner restrain or 
coerce you in the ex
ercise of the rights guaranteed you 
by Section 7 of the Act. 
 AMERICAN 
POSTAL 
WORKERS 
UNION, AFLŒ
CIO  Amy J. Roemer, Esq., 
for the General Counsel. 
Christopher Legghio, Esq., of Southfield, Michigan, for the 
Respondent. DECISION STATEMENT OF THE 
CASE RICHARD A. S
CULLY
, Administrative Law Judge. Upon a 
charge filed on June 8, 1995, by
 Charging Party Sarah Johnson, 
the Regional Director for Region
 7 of National Labor Relations Board (the Board), issued a complaint on July 31, 1995, alleg-
ing that American Postal Workers Union, AFLŒCIO (the Re-
spondent), had committed certain violations of Section 
8(b)(1)(A) of the National Labor 
Relations Act (the Act).  The 
Respondent filed a timely answer denying that it had committed 

any violation of the Act.   
A hearing was held in Detroit, Michigan, on May 13, 1997, 
at which all parties were given a full opportunity to examine 
and cross-examine witnesses and to present other evidence and 
argument.  Briefs submitted on behalf of the General Counsel 
and the Respondent have been 
given due consideration. Upon the entire record,
 1 and from my observation of the demeanor of 
the witnesses, I make the following  
FINDINGS OF FACT
 I. THE BUSINESS OF THE EMPLOYER
 The United States Postal Service (USPS) provides postal 
services for the United States of America and in the perform-
ance of that function operates facilities throughout the United 
States, including that involved in
 this proceeding, its vehicle maintenance facility (VMF) in Detroit, Michigan.  The Board 
                                                          
 1 Counsel for the General Counsel has moved to strike a portion of 
the Respondent™s brief referring to an 
arbitrator™s decision entered after 
the hearing. Counsel for the Respondent has moved to reopen the re-
cord herein to admit the decision in
to evidence. I find that the decision 
has no bearing on the limited issues pr
esented in this matter and that the 
motion to strike should be granted and the motion to reopen the record 
denied. 
has jurisdiction over the Employer pursuant to Section 1209 of 
the Postal Reorganization 
Act, 39 U.S.C. § 1209. 
II. THE LABOR ORGANIZATION INVOLVED
 The Respondent admits, and I find, that at all times material 
it has been a labor organization within the meaning of Section 
2(5) of the Act. 
III. THE ALLEGED UNFAIR LABOR PRACTICES
 Sarah Johnson began working for 
USPS as a letter carrier in 
December 1967.  She has been employed as a postal clerk since 
May 1981.  She became a member of the Respondent Union, 
which represents the clerk craft, but resigned her membership 
in 1988.  Since then she has paid no dues or service fees to the 
Respondent Union. In October 1993, the Employer assigned 
Johnson to work as a clerk at th
e VMF. The parties have stipu-
lated that at all times material Johnson has been a member of 
the bargaining unit represented by the Respondent Union. With 
the exception of another clerk,
 Leila Ransom, who was detailed 
to work at there as a timekeeper, all of the other employees at 
the VMF were in the motor vehicle services (MVS) craft which 
was also represented by the Respondent Union.  Between Oc-
tober 1993 and December 1994, the Employer had assigned 
Johnson to work overtime at the VMF.  The Respondent Union 
objected to this and filed three grievances in which it main-
tained, inter alia, that overtime 
had been improperly assigned to 
Johnson instead of employees in the MVS craft. In December 
1994, one of the grievances was resolved in favor of the Re-
spondent Union through a determ
ination that the overtime 
should have been assigned to available MVS craft employees 
rather than Johnson.  As a result, Johnson no longer was as-
signed to work any overtime at the VMF and the MVS craft 
employees were eventually compensated for 257 hours of over-
time that she had worked. 
Johnson testified that in Decem
ber 1994, after she learned of 
the decision denying her any more 
overtime, she wanted to file a grievance of her own becaus
e Ransom, whos
e overtime had 
also been challenged by the Uni
on, continued to receive over-
time. On December 8, she telephoned Michael Foster, the Re-
spondent Union™s motor vehicle service director, and asked, 
without specifying the nature of the grievance, whether Foster 
had to file it for her or if any of the stewards could do it. Foster 
told her that any steward could do so and the conversation 
ended.  About 10 minutes later, Foster called her back and told 
her that he did not have any problem with her filing a griev-
ance, ﬁbut his loyalties were to the motor vehicle craft union 
members.ﬂ Johnson asked if that
 meant, since she was not a member of the Union, she would not be represented.  Foster 

said that ﬁhis loyalties were to the dues-paying members of 

MVS-APWﬂ and hung up.  On December 13, Johnson asked 
Union Steward Gene Szot about filing a grievance for her and 
he asked her if she was a member of the Union.  Johnson asked 
what that had to do with it and Szot said it was a question they 
were required to ask everyone.  She told Szot the nature of her 
grievance and he said that he would have to check with Foster 
and see if he could file the grievance for her.  On December 15, 
she saw Szot and asked about the gr
ievance.  Szot said that he 
was an alternate steward for Charles Morson, that Morson had 
filed the grievance against her working overtime, and that it 
would be a breach of ethics or conflict of interest for him to file 
the grievance she was requesting.  Szot suggested that she talk 
to Morson about it.  On December 16 at about 8 a.m., she went 
to Morson and asked if he would file a grievance for her. He 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 284responded by asking if she was a member of the Union. John-
son asked what that had to do
 with anything and Morson re-
plied that they were required to 
ask.  Johnson said that she was 
not a member and that, if when they represented her before they 
had not been unfair, she might still be a member, but that she 
had not seen any reason to want 
to be a member.  Morson told 
her that he would handle her grievance.  She told him that her 
grievance was that she was not allowed to work any overtime 
while Ransom was working seven 
days at the same facility. 
Morson said that he was going to talk to Foster about it, but in 
the meantime he would have a st
ep one with Mr. Jenkins or with  Willie Light who was acti
ng supervisor in Jenkins™ place. 
At 2 p.m. the same day, Morson came and told her that her 
grievance was going to be handled. 
On December 23, Johnson asked Morson how her grievance 
was going. Morson responded that 
he had a step one with Jen-
kins who had denied the grievance and that it was going to step 

two where Foster would handle it
. A short time later that day 
she asked Morson for a written copy of the grievance. He told 
her it was down in the union office 
and as soon as a supervisor 
came back and authorized him to go down there he would get 
her a copy. However, she never got a copy of the grievance. On 
December 23, Johnson asked Jenkins if a grievance had been 
filed. He told her that Morson had not filed a grievance with 
him and that there had been no step-one meeting. He suggested 
she check with Light to see if he knew about it. When she 
asked Light about it, he said that Morson had mentioned writ-
ing a grievance for her but there had not been a step-one meet-
ing. When Johnson returned to work after being on leave until 
January 4, Morson was off. She te
stified that after he returned 
to work on January 9, he seemed to be avoiding her and she 

never got to talk to him about 
the grievance. She asked Szot 
about it a couple of times but he had not heard anything about 

it. In fact, the grievance Johns
on requested was never filed by 
the Respondent Union. She was never told by Morson or any 

union representative that the grievance had no merit or that it 

had not been filed. 
The complaint alleges that th
e Respondent Union violated 
Section 8(b)(1)(A) of the Act by the actions of Stewards Szot 
and Morson in asking her if she was a union member and by 
Morson™s misleading her about th
e status of her grievance. 
There is no allegation that the Respondent Union™s refusal or 
failure to process the grievance for Johnson constituted a viola-
tion of the Act. 
Analysis and Conclusions 
Counsel for the General Counsel asserts that the stewards™ 
questions about Johnson™s union membership when she re-
quested that a grievance be filed constituted per se violations of 
the Act. While the cases cited in support of that proposition 
clearly establish that a labor or
ganization which is the exclusive 
bargaining representative of an appropriate unit has a duty to 

fairly represent all persons employ
ed in that unit without regard 
to whether they are members and that a threat to withhold rep-
resentation on that basis is unlawful, they do not purport to 
establish that merely asking whether an employee is a member 
of the union is a per se violatio
n of Section 8(b)(1)(A), regard-
less of the surrounding circumstances. Such an inquiry should 
be examined ﬁin context in orde
r to determine if under all the 
circumstances it would have a tendency to restrain and coerce 
employees within the meaning of Section 8(b)(1)(A) of the 
Act.ﬂ 
Letter Carriers Local 233 (Postal Service)
, 311 NLRB 
541, 545 (1993). Cf. 
Rossmore House, 269 NLRB 1176, 1177 (1984) (Employer™s interrogation of employees is not a per se 

violation of Sec. 8(a)(1)). 
Union President Roger Holbrook credibly testified that 
among the many instructions he 
has given his stewards con-cerning employees who ask them for assistance was that they 

should inquire as to whether the employee was a member of the 
Union. One reason for doing so is to determine whether the 
person is in a bargaining unit that
 the union represents, as in 
some facilities there may be more than one union representing 
the various employees who work 
there. Another is that, apart 
from benefits provided in a co
llective-bargaining agreement, 
the Union performs certain functions for members that it does 
not provide to nonmembers, such
 as, Merit Systems Protection 
Board and Equal Employment Opportunity representation. Both 

Szot and Morson asked Johnson if she were a member of the 
Union when she sought their assistance to file a grievance. In 
both instances, Johnson asked what that had to do with any-

thing and both stewards responded that it was a question they 
were required to ask, without 
further elaboration. It does not 
appear that either inquired further or said anything that indi-
cated or implied that it would 
affect whether or not they as-
sisted her or the quality of the representation. Although John-
son said she told Morson that she was not a member and that 
she felt she had been treated unfairly by the Union, he told her 
that he would file the grievance she had requested. Considering 
all of the circumstances, I find no reason to conclude that 
merely asking Johnson if she was a member of the Union was 
coercive or implied that she would not be fairly represented 
because she was not.
2 Accordingly, I shall recommend that this 
allegation be dismissed. 
Johnson was a reasonably credible
 witness and her testimony 
concerning what Morson told her about filing the grievance and 
holding a step-one meeting was 
not effectively contradicted, 
inasmuch as Morson did not testify. There was testimony that 
Morson had been off work for about 2 years prior to the hearing 
due to an injury, but there was no evidence establishing that he 
was unable to appear and testify or that he was not favorably 
disposed toward the Union. The Respondent™s attempt to estab-
lish that Morson informed Johnson that her grievance had no 
merit and would not be processed through the hearsay testi-

mony of Foster, viz, that he 
told Morson to so inform Johnson 
and that Morson reported that he done so, is insufficient to 

counter the credible testimony of
 Johnson as to what she was 
told, as is its contention that 
since it had previously taken a 
position contrary to Johnson™s being given overtime she should 
have known that Morson would not
 file the grievance on her 
behalf. Its speculation that Jo
hnson may have misunderstood 
what Morson told her is no more that that. I find that the evi-
dence establishes that Morson informed Johnson that he had 
filed the grievance on her behalf and had held a step-one meet-
ing on it when, in fact, he had not done so. 
                                                          
 2 Counsel for the General Counsel contends that the stewards™ ques-
tions concerning union membership must be viewed in the context of 
Foster™s having told Johnson, a few da
ys before, that he did not have a 
problem with her filing a grievance 
but that his loyalties were to the 
dues-paying motor vehicle craft union 
members. Foster credibly testi-
fied that he told Johnson his loya
lties ran to ﬁthe motor vehicle craft 
employees,ﬂ which was consistent w
ith the position he had taken in the 
grievances challenging Johnson™s be
ing given overtime. I find no basis 
for crediting Johnson™s version of the 
conversation over that of Foster; 
consequently, I cannot conclude that
 the evidence establishes that Fos-
ter implied that nonmembers would not be taken care of by the Union. 
 POSTAL WORKERS 285As noted above, there is no allegation in the complaint that 
the Respondent™s failure to process Johnson™s overtime griev-
ance was a violation of the Act. The issue is whether it violated 
its duty of fair representation by virtue of Morson™s misleading 
statements to Johnson about the processing of her grievance 
which failed to accurately inform her as to the status of the 
grievance. Despite Morson™s misrep
resentation as to its status, 
there is no evidence that Johns
on acted to her detriment, was 
prejudiced by or suffered any loss as a result of reliance on 
Morson™s statements. On December 23, within hours of the 
time that Morson made these statements to her, Johnson was 
admittedly on notice that the grievance had not been filed and 
that a step-one meeting had not been held through her conver-
sations with Supervisors Jenkins and Light. Under the circum-
stances I find no violation of S
ection 8(b)(1)(A) has been estab-
lished. See Bechtel Power Corp.
, 248 NLRB 1257, 1267 (1980). CONCLUSIONS OF 
LAW 1. USPS is an employer engaged in commerce within the 
meaning of Section 2(6) and (7) of the Act and subject to its jurisdiction of the Act by virtue of 39 U.S.C. § 1209. 
2. The Respondent Union is a 
labor organization within the 
meaning of Section 2(5) of the Act. 
3. The Respondent Union did not commit the violations of 
the Act alleged in the complaint. 
[Recommended Order for dismissal omitted from publica-
tion.] 
  